Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 22 December 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 22 December 1778
      
      You are undoubtedly aware, gentlemen, that United States citizens who have escaped from English prisons often arrive in French ports, and since most of these sailors find themselves without articles of first necessity several Commissioners of Ports where you have no agent and who have already made some advances to these escapees request me to authorize them to furnish these objects. I request that you gentlemen, make known to me your intentions concerning this matter and whether you wish them to be treated like French prisoners returning from British jails.
      Regarding prisoners that might be taken from the British by American vessels, Article 15 of the King’s ordinance of 27 September last, states that His Majesty will give orders that prisoners brought to France by American privateers will be escorted, guarded, and fed in his establishments and chateaus at the expense of the United States. I propose to issue orders in the ports so that such prisoners there will be treated and fed as those that have been taken by His Majesty’s vessels. Please, gentlemen, inform me whether these arrangements are agreeable to you and give your agents in the different ports the orders you judge appropriate.
      I have the honor to be, &c.,
      
       De Sartine
      
     